TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00141-CV


                                  Michael L. Bird, Appellant

                                                v.

                                 Angelique Ledesma, Appellee




                  FROM THE 264TH DISTRICT COURT OF BELL COUNTY
           NO. 306,462-D, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Michael L. Bird filed his notice of appeal on February 24, 2020. On

April 1, 2020, he also filed a petition for writ of mandamus, which was docketed as Cause

Number 03-20-00222-CV. Soon after, appellant filed a motion to abate in this appeal stating that

he believed his mandamus proceeding was the correct procedural vehicle and that he had filed

his appeal to protect his appellate rights in the event this Court disagreed that mandamus was the

correct path.

                In December 2020, this Court acted on appellant’s petition for writ of mandamus,

granting appellant partial relief. See In re Bird, No. 03-20-00222-CV, 2020 WL 7063583 (Tex.

App.—Austin Dec. 3, 2020, orig. proceeding). We then asked appellant to inform this Court

whether he intended to pursue the appeal. Appellant responded by instead asking that we extend

the time for him to reply until one day after the trial court acted in compliance with our
mandamus opinion. We denied that request and informed appellant that he had until February

12, 2021, to respond to our inquiry and that we would dismiss the appeal if he did not file a

timely response. Appellant has not replied. Accordingly, we dismiss this appeal for want of

prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed for Want of Prosecution

Filed: February 25, 2021




                                               2